Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 1 of 10




 EXHIBIT A
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 2 of 10




                                                     March 19, 2020


 Roger Andoh
 CDC/ATSDR FOIA Officer
 Attn: FOIA Office, MS-D54
 1600 Clifton Road, N.E.
 Atlanta, GA 30333

 FOIARequests@cdc.gov


             Re:     Freedom of Information Act Request
                     Expedited Processing Requested

 To whom it may concern,

    The Knight First Amendment Institute at Columbia University1 submits
 this request under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,
 for copies of policies issued by the Centers for Disease Control and
 Prevention (“CDC”) governing the circumstances in which CDC employees
 may communicate with members of the press and the public.

                                         I. Background

     The mission of the CDC is to “provide[] health information that protects
 our nation against expensive and dangerous health threats.”2 Yet in the face
 of a new public health emergency, reports suggest that White House officials
 have prioritized political expediency over accuracy, and are pressuring CDC
 employees to do the same.3 These reports are troubling. First, they raise


      The Knight First Amendment Institute is a New York not-for-profit corporation
      1

 based at Columbia University that works to preserve and expand the freedoms of
 speech and the press through strategic litigation, research, and public education.
      2   See Mission, Role and Pledge, CDC (May 13, 2019), https://perma.cc/68ZC-YQ8X.
      3See Dan Diamond, Trump’s Mismanagement Helped Fuel Coronavirus Crisis,
 Politico (Mar. 7, 2020, 9:02 PM), https://perma.cc/E8CK-3URE (“As the outbreak has
 grown, Trump has become attached to the daily count of coronavirus cases . . . ,
 reiterating that he wants the U.S. numbers kept as low as possible. Health officials
 have found explicit ways to oblige him by highlighting the most optimistic outcomes
 in briefings, and their agencies have tamped down on promised transparency.”); see



 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | stephanie.krent@knightcolumbia.org
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 3 of 10




 questions about the accuracy of information being conveyed to the public in
 the midst of an emerging crisis. Second, they raise constitutional concerns to
 the extent the government is attempting to control what its employees say in
 their private capacities.

     Just over two months ago, the local government in Wuhan, China
 confirmed dozens of cases of a new illness, later named “COVID-19,” after
 the novel form of coronavirus determined to cause it.4 By the end of January,
 the CDC had confirmed the first instance of this novel coronavirus on U.S.
 soil.5 One month later, Dr. Nancy Messonnier, the Director of the CDC’s
 National Center for Immunization and Respiratory Diseases, explained that
 community spread of the coronavirus was inevitable: “It’s not so much a
 question of if it will happen anymore, but rather more a question of exactly
 when this will happen and how many people in this country will have severe
 illness.”6

    As of March 19, 2020, there have been over 9,415 people in the United
 States diagnosed with COVID-19 and 150 deaths. The virus has infected more
 than 222,000 people worldwide.7

    Accurate and trustworthy information is critical during public health
 emergencies like this one, but reports suggest that the White House is
 supplying the public with incomplete or distorted information while also
 restricting the ability of CDC officials to communicate with the press or the
 public about the virus and its spread. The New York Times recently reported
 that the White House has restricted the flow of information related to the

 also Deirdre Shesgreen et al., From “Great” to “Blindsided”: How Trump Changed His
 Coronavirus Message Amid Fear, Confusion in the White House, USA Today (Mar. 10,
 2010, 2:50 PM), https://perma.cc/JW2Q-7MU6 (quoting Rep. Tom Malinowski as
 saying “[t]he message that the White House is sending is that they don’t want
 anybody who tells the president or the public something that the president doesn’t
 want to hear . . . . This becomes an urgent problem in a public health emergency”);
 Denise Grady, Not His First Epidemic: Dr. Anthony Fauci Sticks to the Facts, N.Y.
 Times (Mar. 8, 2020), https://perma.cc/JYE2-CJLU.
     4Sui-Lee Wee & Donald G. McNeil Jr., China Identifies New Virus Causing
 Pneumonialike Illness, N.Y. Times (Jan. 21, 2020), https://perma.cc/5MJD-WUWR.
     See Elizabeth Cohen, First US Case of Wuhan Coronavirus Confirmed by CDC,
     5

 CNN (Jan. 21, 2020, 8:48 PM), https://perma.cc/S39C-W7N6.
     6Eliott C. McLaughlin & Steve Almasy, CDC Official Warns Americans It’s Not a
 Question of If Coronavirus Will Spread, but When, CNN Health (Feb. 26, 2020, 4:47
 AM), https://perma.cc/UHE2-AR2Z.
     7  See Coronavirus COVID-19 Global Cases by the Center for Systems Science and
 Engineering (CSSE) at Johns Hopkins (JHU), ArcGIS, https://gisanddata.maps.
 arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6
 (last visited Mar. 19, 2020).



                                         2
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 4 of 10




 coronavirus by requiring government health officials and scientists to
 “coordinate all statements and public appearances with the office of Vice
 President Mike Pence.”8 This restriction is concerning given widespread
 reporting that the White House has downplayed the severity of the outbreak
 and withheld important facts from the public. President Trump’s directive
 was allegedly a response to Dr. Messonnier’s explanation of the risk of
 community spread, which President Trump felt “contradicted the public
 messaging from the White House.”9 According to the Times, after Dr.
 Messonnier “came under fire from the administration,” she “toned down her
 advisories.“10 The former director of the CDC, Thomas Frieden, explained
 that “she was 100 percent right, and they silenced the messenger.”11 The
 CDC’s first press conference after reports emerged about the new directive
 marked a shift in tone, reflecting “a more positive embrace of the president
 that was in line with White House talking points.”12

    These coronavirus-related restrictions on the speech of CDC employees
 appear to build on a policy, implemented by the Trump administration in
 2017, that prevents CDC employees from communicating directly with
 members of the press, even in their personal capacities. According to reports,
 the policy requires all employees to obtain preapproval for “any and all
 correspondence with any member of the news media, regardless of the
 nature of the inquiry.”13

    If these reports are accurate, the restrictions on the ability of CDC
 employees to share critical information about public health emergencies
 without political interference raise serious concerns. And to the extent these
 directives or others also limit what CDC employees can say in their personal
 capacities on matters of great public concern, they implicate the First
 Amendment. We are filing this request in an effort to help the public better
 understand these policies and their effect on the flow of information about
 the coronavirus.


     8Michael D. Shear & Maggie Haberman, Pence Will Control All Coronavirus
 Messaging from Health Officials, N.Y. Times (Feb. 27, 2020), https://perma.cc/822B-
 DWJH.
     9 Merideth McGraw and Nancy Cook, Trump’s Coronavirus Conflict: Science vs.
 Politics, Politico (Feb. 26, 2020, 4:28 PM), https://perma.cc/AAS7-5C4G.
     10   Grady, supra note 3.
     11   Id.
     12Elizabeth Kim, CDC’s First Press Briefing After Pence Took Charge of
 Coronavirus Was Full of Praise for Trump’s Response, Gothamist (Feb. 28, 2020, 4:52
 PM), https://perma.cc/B8VQ-CWYX.
      13 Sam Baker, CDC Cracks Down on Communications with Reporters, Axios (Sep.

 12, 2017), https://perma.cc/B28A-EDEE.



                                         3
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 5 of 10




                            II. Records Requested

    The Knight Institute seeks the release of the following:

          1. Any records relating to policies or procedures governing public
             communications by CDC employees or contractors about the
             coronavirus;

          2. Any records relating to policies or procedures for the coordination
             of communications strategy between the CDC (or its employees)
             and the Coronavirus Task Force led by Vice President Pence;

          3. Emails sent by CDC Public Affairs Officer Jeffrey Lancashire on or
             around August 31, 2017, that contain instructions for employees
             regarding communications with members of the news media or
             the public;14

          4. The CDC’s policies on employee communications with news
             media and the public in effect from January 2017 to present; and

          5. Any directives or guidance related to the policies on employee
             communications with news media and the public in effect from
             January 2017 to the present.

    In light of the urgent public interest in information from the CDC
 regarding the novel coronavirus, we ask that you prioritize and produce on a
 rolling basis records responsive to the first two items of the request.

    We ask that you disclose all segregable portions of otherwise exempt
 records. See 5 U.S.C. § 552(b). We also ask that you provide responsive
 electronic records in their native file format. See 5 U.S.C. § 552(a)(3)(B).
 Alternatively, please provide the records electronically in a text-searchable,
 static-image format (e.g., PDF), in the best image quality in the agency’s
 possession, and in separate, Bates-stamped files.

                 III. Application for Expedited Processing

    The Knight Institute requests expedited processing pursuant to 5 U.S.C.
 § 552(a)(6)(E). There is a “compelling need” for the documents sought
 because the information they contain is “urgent[ly]” needed by an
 organization primarily engaged in disseminating information “to inform the




      One such email reportedly instructs employees that “effective immediately
     14

 and until further notice, any and all correspondence with any member of the news
 media, regardless of the nature of the inquiry, must be cleared through CDC’s Atlanta
 Communications Office.” Id.



                                          4
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 6 of 10




 public concerning actual or alleged Federal Government activity.” 5 U.S.C.
 § 552(a)(6)(E)(v)(II).

          A. The Knight Institute is primarily engaged in disseminating
              information in order to inform the public about actual or
                            alleged government activity.

    The Knight Institute is “primarily engaged in disseminating information”
 within the meaning of FOIA. 5 U.S.C. § 552(a)(6)(E)(v)(II).

    The Knight First Amendment Institute was established at Columbia
 University to defend and strengthen the freedoms of speech and the press in
 the digital age. Research and public education are essential to the Institute’s
 mission.15 Obtaining information about government activity, analyzing that
 information, and publishing and disseminating it to the press and public are
 among the core activities the Institute performs. See ACLU v. DOJ, 321 F. Supp.
 2d 24, 29 n.5 (D.D.C. 2004) (finding a non-profit public interest group that
 “gathers information of potential interest to a segment of the public, uses its
 editorial skills to turn the raw material into a distinct work, and distributes
 that work to an audience” to be “primarily engaged in disseminating
 information”) (quoting Elec. Privacy Info. Ctr. v. Dep’t of Defense, 241 F. Supp.
 2d 5, 11 (D.D.C. 2003)).16

    For example, the Institute disseminates information about government
 activity—including information about government activity obtained through
 FOIA—through a variety of means, including its website,17 Twitter account,18




     15Mike McPhate, Columbia University to Open a First Amendment Institute, N.Y.
 Times (May 17, 2016), https://perma.cc/YC9M-LUAD; James Rosen, New Institute
 Aspires to Protect First Amendment in Digital Era, McClatchy DC (May 20, 2016, 4:43
 PM), https://perma.cc/ZS2K-FPED.
     16 See About the Knight Institute, Knight First Amendment Institute,

 https://perma.cc/8UYT-RUUZ (explaining that a priority of the Knight Institute’s
 work is “ensuring access to information necessary for self-government”).
     17See Knight First Amendment Institute, https://knightcolumbia.org (last visited
 Mar. 19, 2020).
     18 See Knight First Amendment Institute (@knightcolumbia), Twitter,

 https://perma.cc/HJG9-HEH9 (Knight Institute account with over 11,000 followers).



                                          5
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 7 of 10




 press releases,19 blog posts,20 op-eds,21 and regular engagement with the
 press.22 The Institute also publishes records obtained through FOIA in
 “Reading Rooms” on the Institute’s website, which allows the public to
 search, filter, and view the records.23

    Through its research program, the Institute has published three
 influential essay series, one focused on emerging threats to the system of free
 expression, a second focused on reimagining the First Amendment in the
 digital age, and a third addressing the technology giants’ power to shape
 public discourse.24 In addition, the Institute has convened two research
 symposia—drawing practitioners, lawyers, academics, and journalists—to
 debate, discuss, and reflect on key issues in First Amendment doctrine and
 free speech theory. The first, “A First Amendment for All? Free Expression in




     19Knight Institute Calls on DOJ’s Executive Office for Immigration Review to
 Suspend Policy Silencing Immigration Judges, Knight First Amendment Institute (Jan.
 6, 2020), https://perma.cc/GT69-A8SC (describing an agency policy obtained
 through FOIA).
     20 See, e.g., Carrie DeCell & Harsha Panduranga, Social Media Vetting of Visa

 Applicants Violates the First Amendment, Just Security (Dec. 6, 2019),
 https://perma.cc/XNZ9-RNT6; Ramya Krishnan & Trevor Timm, Report Reveals New
 Details about DOJ’s Seizing of AP Phone Records, Colum. Journalism Rev. (May 23,
 2019), https://perma.cc/6AUS-53YY.
     21 See, e.g., Alex Abdo, Facebook Is Shaping Public Discourse. We Need to
 Understand How, Guardian (Sept. 15, 2018, 6:00 AM), https://perma.cc/6LUM-QC32;
 Jameel Jaffer & Ramya Krishnan, We May Never See John Bolton’s Book, N.Y. Times
 (Jan. 30, 2020), https://perma.cc/HGY9-638T.
     22 See Cora Currier, Government Can Spy on Journalists in the U.S. Using Invasive
 Foreign Intelligence Process, Intercept (Sept. 17, 2018, 11:43 AM),
 https://perma.cc/YQ7F-NZ5R (reporting on DOJ rules obtained by the Knight
 Institute under FOIA); Ellen Nakashima, U.S. Spy Agencies Sued for Records on
 Whether They Warned Khashoggi of Impending Threat of Harm, Wash. Post (Nov. 20,
 2018, 8:57 PM), https://perma.cc/NT7Q-9MML (describing FOIA lawsuits); Charlie
 Savage, Trump Administration Sued Over Social Media Screening for Visa Applicants,
 N.Y. Times (Dec. 5, 2019), https://perma.cc/ZMB2-6LSH (describing this APA and
 First Amendment lawsuit); Charlie Savage, U.S. Government Went Through These
 People’s Phones at the Border. Read Their Stories., N.Y. Times (Dec. 22, 2017),
 https://perma.cc/H7P2-RK2T (describing and publishing several hundred
 complaints obtained by the Knight Institute about warrantless searches of electronic
 devices at the border).
     23 See, e.g., Ideological Screening at the Border, Knight First Amendment
 Institute, https://perma.cc/GCQ3-B79R.
     24   See Research, Knight First Amendment Institute, https://perma.cc/4DLY-
 MZD4.



                                          6
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 8 of 10




 an Age of Inequality,” was held in March 2018;25 the second, “The Tech
 Giants, Monopoly Power, and Public Discourse,” was held in November
 2019;26 and a third, “Data and Democracy,” is scheduled for Fall 2020.27 In
 addition, the Institute regularly holds and co-sponsors public events in
 support of its mission to defend freedom of speech and the press in the digital
 age.28

          B. The records sought are urgently needed to inform the public
                    about actual or alleged government activity.

    The documents sought are urgently needed to inform the public about
 actual or alleged government activity. See 5 U.S.C. § 552(a)(6)(E)(v)(II).
 Specifically, the requested records relate to the ability of CDC employees to
 speak with members of the press and the public, including about the current
 outbreak of the coronavirus.

    As the coronavirus public health emergency unfolds, CDC employees are
 in a unique position to provide the public with accurate and updated
 information about the spread of the coronavirus and prevention techniques.
 But recent reports indicate that CDC messages are being routed through
 political channels before reaching the public, undermining public
 confidence in those communications.29 As long as the policies governing CDC
 employee communications with the press and the public remain secret, it is
 impossible for the public to assess whether it is receiving factual, unbiased
 information about the coronavirus.30 As the scope of the crisis continues to

     A First Amendment for All? Free Expression in an Age of Inequality, Knight First
     25

 Amendment Institute (Mar. 23, 2018, 8:30 AM), https://perma.cc/DM59-74KG.
     26 Leading Legal Scholars, Economists, and Technologists to Headline Fall
 Symposium,     Knight   First   Amendment     Institute   (July  11,   2019),
 https://perma.cc/9ABK-4HGK.
     Knight Institute to Convene Data and Democracy Symposium, Knight First
     27

 Amendment Institute (Jan. 8, 2020), https://perma.cc/86DE-TPQS.
     28   See Events, Knight First Amendment Institute, https://perma.cc/3PMC-D3GC.
     29 See Kim, supra note 12; Hersh Shefrin, Coronavirus Politics Infects U.S. As It
 Infected China, Forbes (Mar. 2, 2020), https://perma.cc/K77B-8FFJ (describing
 warnings from journalists that “the Trump administration is structuring public
 health messaging with a view to managing its political reputation at the expense of
 combating the spread of the virus”).
     30 See, Ronald Klain (@RonaldKlain), Twitter (Feb. 27, 2020, 2:09 PM),
 https://perma.cc/LZY9-7LKC (“I was the [White House’s] Ebola Response
 Coordinator in 2014–15. We never told [the CDC] or [National Institute for Health]
 what they could say, or ever censored their medical statements. If the [White House]
 is doing that now, it is a danger to public health.”).




                                           7
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 9 of 10




 grow, records are urgently needed to inform the public of any restrictions on
 speech.

    For these reasons, the Knight Institute is entitled to expedited processing.

             IV. Application for waiver or limitation of fees

    The Knight Institute requests a waiver of document search, review, and
 duplication fees on the grounds that disclosure of the requested record is in
 the public interest and that disclosure is “likely to contribute significantly to
 public understanding of the operations or activities of the government and
 is not primarily in the commercial interest of the requester.” 5 U.S.C.
 § 552(a)(4)(A)(iii).

     For the reasons explained above, disclosure of the record would be in the
 public interest. Moreover, disclosure would not further the Knight Institute’s
 commercial interest. The Institute will make any information disclosed
 available to the public at no cost. Thus, a fee waiver would fulfill Congress’s
 legislative intent in amending FOIA to ensure “that it is ‘liberally construed
 in favor of waivers for noncommercial requesters.’” See Judicial Watch, Inc.
 v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (quoting McClellan Ecological
 Seepage Situation v. Calucci, 835 F.2d 1282, 1284 (9th Cir. 1987)).

    The Knight Institute also requests a waiver of search and review fees on
 the grounds that it qualifies as an “educational . . . institution” whose
 purposes include “scholarly . . . research” and the records are not sought for
 commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II). The Institute has a substantial
 educational mission. Situated within a prominent academic research
 university, the Institute performs scholarly research on the application of the
 First Amendment in the digital era. The Institute’s research program brings
 together academics and practitioners of different disciplines to study
 contemporary First Amendment issues and offer informed, non-partisan
 commentary and solutions. It publishes that commentary in many forms,
 including in scholarly publications and in short-form essays.

    The Knight Institute also requests a waiver of search and review fees on
 the grounds that it is a “representative[] of the news media” within the
 meaning of FOIA and the records are not sought for commercial use. 5 U.S.C.
 § 552(a)(4)(A)(ii)(II).

    The Institute meets the statutory definition of a “representative of the
 news media” because it is an “entity that gathers information of potential
 interest to a segment of the public, uses its editorial skills to turn the raw
 materials into a distinct work, and distributes that work to an audience.” 5
 U.S.C. § 552(a)(4)(A)(ii); see also Nat’l Sec. Archive v. DOD, 880 F.2d 1381, 1387
 (D.C. Cir. 1989) (finding that an organization that gathers information,
 exercises editorial discretion in selecting and organizing documents,


                                         8
Case 1:20-cv-02761-AT Document 1-1 Filed 04/02/20 Page 10 of 10




  “devises indices and finding aids,” and “distributes the resulting work to the
  public” is a “representative of the news media” for purposes of the FOIA);
  accord Serv. Women’s Action Network v. DOD, 888 F. Supp. 2d 282 (D. Conn.
  2012); ACLU of Wash. v. DOJ, No. C09-0642RSL, 2011 WL 887731, at *10 (W.D.
  Wash., Mar. 10, 2011); ACLU, 321 F. Supp. 2d at 30 n.5. Courts have found
  other non-profit organizations, whose mission of research and public
  education is similar to that of the Knight Institute, to be “representatives of
  the news media.” See, e.g., Cause of Action v. FTC, 799 F.3d 1108 (D.C. Cir.
  2015); Elec. Privacy Info. Ctr., 241 F. Supp. 2d at 10–15 (finding that a non-
  profit group that disseminated an electronic newsletter and published books
  was a “representative of the news media” for purposes of the FOIA); Nat’l
  Sec. Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F. Supp. 2d 52,
  53–54 (D.D.C. 2000) (finding Judicial Watch, self-described as a “public
  interest law firm,” a news media requester).

     For these reasons, the Knight Institute is entitled to a fee waiver.

                                 *       *       *

      Thank you for your attention to our request. We would be happy to
  discuss its terms with you over the phone or via email to clarify any aspect
  of it.

                                          /s/ Stephanie Krent
                                         Stephanie Krent
                                         Anna Diakun
                                         Alex Abdo
                                         Knight First Amendment Institute at
                                           Columbia University
                                         475 Riverside Drive, Suite 302
                                         New York, NY 10115
                                         (646) 745-8500
                                         stephanie.krent@knightcolumbia.org




                                         9
